                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

JOHN FLETCHER                                                                         PLAINTIFF


v.                                    Case No. 1:18-cv-1078


SHELTER MUTUAL INSURANCE
COMPANY                                                                            DEFENDANT

                                             ORDER

       Before the Court is the parties’ Joint Motion to Dismiss. (ECF No. 9). The Court finds

that no response is necessary and that the matter is ripe for consideration.

       On November 27, 2018, Plaintiff John Fletcher filed this breach of contract action in the

Ouachita County Circuit Court against Defendant Shelter Mutual Insurance Company. On

December 27, 2018, Defendant removed the case to this Court pursuant to 28 U.S.C. § 1332(a)(1).

On May 10, 2019, the parties filed the instant motion, stating that they have settled all issues in

this matter and asking that the Court dismiss this case with prejudice, with each party bearing its

own fees and costs.

       An action may be dismissed by court order at the plaintiff’s request, on terms the court

considers proper. Fed. R. Civ. P. 41(a)(2). “Voluntary dismissal under Rule 41(a)(2) should not

be granted if a party will be prejudiced by the dismissal.” Adams v. USAA Cas. Ins. Co., 863 F.3d

1069, 1079 (8th Cir. 2017).

       Upon consideration, the Court finds that good cause for the motion has been shown, as no

party would be prejudiced by the dismissal of this case as requested. Accordingly, the parties’

joint motion (ECF No. 9) is hereby GRANTED. This case is hereby DISMISSED WITH

PREJUDICE. Each party shall bear its own fees and costs. If any party desires that the terms of
settlement be a part of the record therein, those terms should be reduced to writing and filed with

the Court within thirty (30) days of the entry of this judgment. The Court retains jurisdiction to

vacate this order and to reopen this action upon cause shown that the settlement has not been

completed and further litigation is necessary.

       IT IS SO ORDERED, this 13th day of May, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                 2
